Citation Nr: 1039895	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  10-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1949 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Although the Veteran initially requested a Board 
hearing on his signed VA Form 9, dated May 2010, a signed 
statement from his representative, dated September 8, 2010, noted 
that the Veteran's age and health precluded an appearance before 
the Board.  As such, the Veteran's request for a Board hearing is 
deemed withdrawn.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

 
1.  Bilateral hearing loss was not manifest during service, was 
not manifest within one year of separation, and the current 
diagnosis of bilateral hearing loss is not attributable to 
service.

2.  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  
 
2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that is 
necessary to substantiate a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

While there has been a significant change in the law with the 
enactment of VCAA, the Board notes that the Veteran's claim for 
entitlement to service connection for tinnitus is granted herein.  
As such, any deficiency with regard to VCAA for this issue is 
harmless and non-prejudicial.  

Regarding the Veteran's claim for entitlement to service 
connection for bilateral hearing loss, in Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 38 
C.F.R. § 3.159 was revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim at 
issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A letter dated in January 2009, 
prior to initial adjudication of the Veteran's claim, informed 
the Veteran of the information necessary to substantiate the 
claim for service connection.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  This letter 
also included information with regard to the assignment of a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
As such, there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was 
afforded VA examinations pertaining to his claim for service 
connection for bilateral hearing loss in March 2009 and April 
2010.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The VA opinions obtained in this case 
are adequate, as each is predicated on a reading of pertinent 
medical records and is responsive to the medical questions raised 
in this case.  The opinions are thorough and supported by the 
record.  The opinions noted above are therefore adequate upon 
which to base a decision.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination with 
respect to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Service Connection

The Veteran asserts that he has hearing loss and tinnitus as a 
result of exposure to loud noise from the laundry room, for which 
the Veteran was in charge, as well as the repeated firing of five 
and eight-inch rounds, while stationed aboard the USS Bremerton.  
See Statement, March 2009.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, and 
sensorineural hearing loss became manifest to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
disease during the period of service.  

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2010).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels indicate 
some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the Veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which provides 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
See 38 C.F.R.§ 3.303(d) (2010).

The Board notes that the Veteran has been diagnosed with 
bilateral sensorineural hearing loss, in accordance with 
38 C.F.R. § 3.385, as well as tinnitus.  See VA examination 
report, April 2010.  As such, the first element of Hickson has 
been satisfied for each issue on appeal.  

A review of the Veteran's service treatment records does not 
reflect complaints, diagnoses, or treatment for hearing loss or 
tinnitus.  He did undergo audiological evaluation upon induction 
in July 1949 and separation in March 1953.  The July 1949 
induction report showed no abnormalities regarding the ears and 
reflected a Whispered Voice Test score of 15/15.  The March 1953 
separation examination report indicated that the Veteran's ears 
were clinically evaluated as normal, and the Veteran once again 
scored a 15/15 on the Whispered Voice Test.  See Separation 
examination report, March 31, 1953.

Post-service, VA outpatient reports note continued treatment for 
hearing loss.  An audiogram, conducted in November 2008, revealed 
puretone thresholds as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
60
55 
LEFT
50
50
45
60
55

Also in November 2008, a VA outpatient report noted that the 
Veteran denied tinnitus, though a history of ear infections, 
along with a family history of hearing loss, was reported.  The 
Veteran noted that he was exposed to acoustic trauma during his 
period of service, to include the laundry room and the firing of 
large guns.  He was diagnosed with mild to moderately severe 
sensorineural hearing loss, with good word recognition, 
bilaterally.  The Veteran reported for a hearing aid adjustment 
in December 2008, and he was issued new hearing aids at that 
time.  A report from April 2009 noted that the Veteran's hearing 
aids were painful, but no audiological testing was completed.   

The Veteran was afforded a VA examination in connection with his 
claims for service connection in March 2009.  As noted above, the 
Veteran reported exposure to loud noise from the laundry room, 
for which the Veteran was in charge, as well as the repeated 
firing of five and eight-inch rounds while stationed aboard the 
USS Bremerton.  The Veteran reported that post-service, he had 
worked for a number of years as an electrician and then as an 
official with the state of Kentucky.  He denied noisy 
occupational activity in either case, and denied noisy 
recreational activity.  Although the Veteran denied the presence 
of tinnitus in November 2008, the Veteran reported that tinnitus 
was present during this examination, and that it had been present 
for several years.  He further reported that the tinnitus was 
bilateral and constant, describing the disorder as a high-pitched 
ringing sound.  

On objective testing, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
60
60
LEFT
50
55
55
60
60

The average decibel loss was 56 in the right ear and 58 in the 
left.  The right ear had an 80 percent speech recognition score 
as per the Maryland CNC Test, while the left ear was 84 percent.  
Again, these readings are indicative of hearing loss as per 
38 C.F.R. § 3.385.  

The examiner noted that the Veteran displayed normal hearing 
sensitivity utilizing the informal whispered voice test upon 
discharge.  In addition, the examiner pointed out that the 
Veteran's pattern of hearing loss, per audiometric testing, 
appeared to be more presbycusis than noise-induced.  Therefore, 
the examiner opined that it was less likely than not that the 
Veteran's hearing loss was related to acoustic trauma as a result 
of his period of active duty.  See VA examination report, March 
2, 2009.

The Veteran was afforded an additional VA examination in April 
2010.  The examiner reviewed the claims file, to include private 
audiograms dated July 1987 and August 1991.  After reviewing 
these audiograms, the examiner stated that the evidence revealed 
the progression of a mild to moderate bilateral hearing loss 
above 500 Hz.  The Veteran's reported in-service noise exposure 
was consistent with prior statements.  Unlike the 2009 
examination, the Veteran denied reports of ear disease, though he 
did note that he had a family history of presbycusis.  He 
reported that his tinnitus forced him to take sleeping pills for 
the past 40 years, at least.  However, the Veteran was not able 
to identify any other details as to the onset of that disorder.  

On objective testing, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
65
60
65
LEFT
60
65
55
65
55

The average decibel loss was 66 in the right ear and 60 in the 
left.  The right ear had a 78 percent speech recognition score as 
per the Maryland CNC Test, while the left ear was 62 percent.  
Again, these readings are indicative of hearing loss as per 
38 C.F.R. § 3.385.  The examiner did note, however, that the 
Veteran was observed to be hesitant to provide his best 
responses.

The examiner stated that the Veteran's current sensorineural 
hearing loss and complaints of tinnitus could not be determined 
to be related to military noise exposure without resorting to 
mere speculation.  Although only informal assessments of hearing 
were recorded in the Veteran's service treatment records, the 
examiner noted that in-service hearing was reportedly normal.  
Further, it was noted that the Veteran's record did not contain a 
definitive link to relate current hearing loss with military 
noise from the laundry room or the firing of large guns aboard 
ship.  Instead, the first documentation of hearing loss within 
the Veteran's record was in 1987, more than 30 years after 
separation from active service.  The examiner also noted that the 
Veteran was unable to provide a specific recollection as to the 
onset of tinnitus.  See VA examination report, April 20, 2010.

Lay statements from the Veteran, as well as a statement from a 
fellow serviceman received in January 2010, indicated once again 
that the Veteran was exposed to the laundry room, which was very 
noisy, as well as to 5-inch and 8-inch guns fired off the shore 
of Korea.

In a September 2010 statement, the Veteran's representative was 
"dismayed" that the 2010 VA examiner did not opine in the 
Veteran's favor, since the only documentation of the Veteran's 
hearing upon discharge was a whispered voice test, and the 
examiner acknowledged the Veteran's documented military noise 
exposure.  The representative also noted that the examiner did 
not propose a reasonable, alternate etiology for the Veteran's 
hearing loss.  Regarding the tinnitus claim, the Veteran was 
"adamant" that he never denied the presence of tinnitus.  
Instead, the representative argued that the question posed to the 
Veteran in November 2008 resulted in a misstatement by the 
Veteran or the response resulted in a misunderstanding by the VA 
examiner.  The Veteran had a "distinct recollection" that this 
disorder began while off the coast of Korea, and that he had been 
plagued by this condition since that time.  See Statement, 
September 8, 2010.

As to the Veteran's assertions that he has experienced hearing 
loss since his period of active service, as well as those of his 
fellow serviceman that noted the Veteran's presence in the 
laundry room and near the firing of large guns, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) held 
that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in and 
of itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and credible 
evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992) (a non-precedential decision may be cited for any 
persuasiveness or reasoning it contains).

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service noise exposure 
and a decrease in hearing.  See Washington.  Furthermore, the 
Veteran can attest to decreased hearing over time, and his fellow 
serviceman is certainly competent to report the Veteran's 
proximity to loud noise in the laundry room and to large guns on 
the deck of the ship.  However, neither the Veteran nor his 
acquaintance has been shown to be competent to establish an 
etiological nexus between any current hearing loss and his 
exposure to noise during his period of active duty. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

However, the Board has determined that the Veteran is competent 
to report the onset of his tinnitus.  The Veteran's reports may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); 
Jandreau; see also Buchanan.  Tinnitus is, by definition "a 
noise in the ears, such as ringing, buzzing, roaring, or 
clicking. It is usually subjective in type."  See Dorland's 
Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because 
tinnitus is "subjective," its existence is generally determined 
by whether or not the Veteran claims to experience it.  For VA 
purposes, tinnitus has been specifically found to be a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Further, although lay persons are not competent to opine as to 
medical etiology or render medical opinions, symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Barr v. Nicholson; see also Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu ; Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997); see Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

Although the Veteran denied the presence of tinnitus in November 
2008, he has more consistently stated that he has experienced 
symptoms of tinnitus since his period of service, and that his 
disorder was so severe as to necessitate the use of sleeping 
pills for approximately 40 years.  As to the November 2008 
report, the Veteran, through his representative, asserted that he 
never denied the presence of tinnitus symptoms, and that the VA 
examiner either misunderstood the Veteran's response, or the 
Veteran misstated his response.  Aside from this report, the 
Veteran's assertions with regard to this claim have generally 
been consistent throughout the evidentiary record.

With regard to the Veteran's claim for entitlement to service 
connection for hearing loss, although the Veteran claims that his 
hearing loss is the result of in-service noise exposure, the 
Board assigns the highest probative value to the VA medical 
opinions issued in March 2009 and April 2010.  While each opinion 
partially relied upon the fact that the Veteran's service 
treatment records were negative for hearing loss at the time of 
separation, contrary to the holding in Hensley, and as codified 
at 38 C.F.R. § 3.303(d), that was not the only basis for each 
examiner's rationale.  The March 2009 examiner noted that the 
Veteran's pattern of hearing loss was more consistent with 
presbycusis, following an analysis of objective testing.  In 
April 2010, the VA examiner noted that the Veteran had a family 
history of presbycusis, to include his mother, and noted that the 
record did not contain any definitive link between current 
hearing loss and active service.  It was further noted that the 
first recorded instance of hearing loss, within the record, 
occurred more than 30 years after service.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed hearing loss had its onset in 
service, within one year following separation, or is 
etiologically related to service.  Instead, the first 
documentation of hearing loss within the Veteran's record 
occurred in 1987, approximately 34 years after separation.  This 
significant lapse of time is highly probative evidence against 
the Veteran's claim of a nexus between a current hearing loss and 
active military service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post- service medical treatment may be 
considered in the analysis of a service connection claim).  

Here, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley.   As such, the VA medical 
opinions of record are afforded more probative weight that the 
conflicting lay evidence of record.  Despite the assertions of 
the Veteran's representative, each opinion was well-reasoned and 
supported by a rationale consistent with other evidence of record 
as to hearing loss.  Therefore, the Board finds that the most 
probative evidence of record does not establish a proximate link 
between reported noise exposure in service and his currently-
diagnosed hearing loss.  Although the Veteran's reports that his 
hearing loss has existed since separation from active service 
have been given full consideration by the Board, he is not 
competent to provide an etiological nexus between hearing loss 
symptoms or a current hearing loss and his period of service.  
Although the Veteran reported in 2010 that his hearing loss began 
during active service, there is no evidence of record to show 
that any decrease in hearing acuity rose to a compensable degree 
per 38 C.F.R. 3.385 within one year following separation from 
service.

Regarding the Veteran's claim for entitlement to service 
connection for bilateral hearing loss, the evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the 
preponderance is against the Veteran's claim, and it must be 
denied.  However, with regard to the Veteran's tinnitus claim, 
with resolution of doubt in the Veteran's favor, the Board 
concludes that the evidence of record is in relative equipoise, 
and a grant of service connection is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


